PER CURIAM.
Now this day come the parties by their counsel and present and file a stipulation to dismiss this appeal, which said stipulation is in the words and figures following, to wit: “It is hereby stipulated and agreed by and between Charles Greenberg and Nathan Rubenstein, Appellants in this cause, by Juliap C. Ryer and Charles A. Williams, their attorneys, and Checker Taxi Company, a corporation, Appellee, by Samuel A. Ettelson, Edward C. Higgins and L. A. Stebbins, its attorneys, that, subject to the approval of the Court, an order may be entered in this cause dismissing the appeal.”
On consideration whereof, it is now here ordered, adjudged, and decreed by this court that this appeal be, and the same is hereby, dismissed, pursuant to the foregoing stipulation. It is further ordered that the costs on this appeal be taxed against the appellants.